Citation Nr: 1328541	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of reconstruction of the anterior cruciate 
ligament (ACL) of the left knee 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from October 1988 to April 
1991, and from October 2006 to March 2007.  The Veteran had 
additional service in the Navy Reserve and the Air Force 
Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2006 rating decision in which the RO, inter 
alia, granted service connection and assigned a 10 percent 
rating for residuals of reconstruction of the ACL of the 
left knee, effective June 4, 2005..  The Veteran filed a 
notice of disagreement (NOD) with the initial disability 
rating assigned for the left knee in June 2006.  A statement 
of the case (SOC) was issued in September 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in January 2007.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection 
for the left knee disability, the Board has characterized 
this matter in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In the January 2007 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
The Veteran withdrew the request in writing in April 2007.  

In February 2009, the Board denied an initial rating in 
excess of 10 percent for residuals of reconstruction of the 
ACL of the left knee.  The Veteran appealed the February 
2009 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an August 2011 decision, 
the Court vacated the Board's February 2009 decision and 
remanded the claim to the Board for further proceedings 
consistent with the decision.  

In May 2012, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC continued to deny the claim as reflected in an April 
2013 supplemental SOC (SSOC)) and returned the matter on 
appeal to the Board for further consideration.

In addition to the paper claims file, there is a paperless, 
electronic (Virtual VA) claims file associated with the 
Veteran's claim.  A review of the documents in such file 
reveals that they are either duplicative of the evidence in 
the paper claims file or are not relevant to the issue on 
appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the claim on appeal have been 
accomplished.  

2.  For the period from June 4, 2005 to August 15, 2005, the 
Veteran's residuals of a left knee injury consisted of a 
cartilage tear with effusion, locking, and pain, but no 
clinical instability, limitation in range of motion, or 
imaging indications of arthritis. 

3.  For the periods from October 1, 2005 to October 15, 
2006, and from March 20, 2007 and thereafter, the Veteran's 
residuals of reconstruction of the ACL of the left knee have 
included a noncompensable degree of limited motion due to 
pain and stiffness, necessitating use of support devices, 
and limitation of extended walking, sitting, and standing; 
but no clinical  evidence of instability or unrepaired 
cartilage damage. 




CONCLUSIONS OF LAW

1.  The criteria for an initial, 20 percent  rating for 
residuals of left knee injury, for the period from  June 4, 
2005 to August 15, 2005, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.20, Diagnostic Codes 5003, 5014, 
5257, 5258, 5260, 5261 (2012).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of reconstruction of the ACL of the left knee, 
from October 1, 2005 to October 15, 2006, and from March 20, 
2007 thereafter are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.20, Diagnostic Codes 5003, 5014, 5257, 
5258, 5260, 5261 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2012)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO, to 
include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

January 2006 and March 2006 pre-rating letters provided 
notice to the Veteran explaining what information and 
evidence was needed to substantiate what was then a claim 
for service connection for reconstruction of the anterior 
cruciate ligament of the left knee, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The March 2006 letter provides the Veteran with general 
information pertaining to VA's assignment of a disability 
rating and effective date-in the event service connection is 
granted-as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  
 
After the award of service connection and the filing of the 
Veteran's disagreement with the initial ratings assigned, 
the September 2006 SOC set forth the criteria for higher 
ratings for the left knee disability (the timing and form of 
which suffices, in part, for Dingess/Hartman).  Although the 
record includes no notice letter specific to the claims for 
higher rating herein decided, , no such letter was required 
on the downstream issue of entitlement to a higher initial 
rating.  See 38 U.S.C.A. § 5103A;VAOPGCPREC 8-2003, 69 Fed. 
Reg. 25180 (May 5, 2004)).  Moreover, in any event, and on 
these facts, the omission of such a letter is not shown to 
prejudice the Veteran.  As noted, in addition to the notice 
provided in the September 2006, pertinent, pre-rating notice 
was provided in connection with what were then claims for 
service connection.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of 
service, VA and private treatment records, and the reports 
of January 2006, October 2006, and March 2013 VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran, as well as by her representative and three 
acquaintances, on her behalf.  The Board  finds that no 
additional RO action to further develop the record in 
connection with this claim, prior to appellate 
consideration, is required. 

In particular, the Board finds that there has been 
substantial compliance with the instructions in the May 2012 
remand.  Additional VA records were obtained.  The Veteran 
was advised of the opportunity to submit additional evidence 
and did submit written statements describing her symptoms.  
The Veteran was provided an adequate examination.  The 
examiner reviewed the entire history, performed a detailed 
clinical examination, and assessed the Veteran's reported 
symptoms and causes for loss of function loss.  Also, the 
examiner provided clinical information appropriate to the 
application of the rating criteria.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Background

The Veteran served as a U.S. Air Force Reserve 
noncommissioned security officer and retired at the rank of 
Staff Sergeant.  

Service personnel records show that the Veteran was on 
inactive duty for training in early June 2005 when she fell 
and injured her left knee while performing physical 
training.  In July 2005, a magnetic resonance image revealed 
an ACL tear and torn anterior aspect of the lateral 
meniscus.  

The Veteran sought treatment immediately after the injury at 
a military clinic.  An examiner noted the Veteran's reports 
of striking the ground with her knee, hearing a popping 
sound, and experiencing posterior knee pain.  The examiner 
noted swelling.  Other clinical tests were negative.  The 
examiner diagnosed left knee strain and prescribed ice, an 
elastic sleeve, medication and restriction of the Veteran's 
duties.  Later in June 2005, the Veteran again sought 
treatment for continued pain, swelling, locking, and 
buckling of the knee.  An examiner noted tenderness, 
effusion, and a positive McMurray's test but a normal range 
of motion without medial or lateral instability. [ 
McMurray's test is used to detect a torn meniscus.  
Dorland's Illustrated Medical Dictionary, 1879 (30th Ed. 
2003).]  The examiner noted a preliminary diagnosis of 
meniscus tear but ordered imaging studies.  In early July 
2005, a magnetic resonance image showed a torn ACL and a 
torn anterior aspect of the lateral meniscus with a small 
amount of fluid in the joint.  On August 16, 2005, the 
Veteran underwent arthroscopic left knee surgery including 
an ACL reconstruction.  Military examiners continued to 
order no running, marching, or extended standing, but the 
records do not show that the Veteran was unable to drive, 
perform daily activities, or civilian employment duties as a 
loan officer.  

The Veteran underwent ACL reconstruction surgery on August 
15, 2005.  Following surgery, she participated in a program 
of physical therapy.  By September 2005, the program 
included mini-squats and leg presses although she continued 
to report moderate post-surgical pain.  Range of motion was 
0 to 118 degrees.  

In January 2006, a military clinician noted that the 
Veteran's participation in therapy had been irregular since 
October with significant quadriceps atrophy.  The Veteran 
had a normal gait and only trace effusion.  The Veteran 
reported pain while walking, difficulty with stairs, and 
occasional giving way.  The examiner did not note any 
positive clinical instability tests but continued to 
prohibit running, jumping and marching.  The Veteran 
reported that she planned to start work as a substitute 
school teacher.  The examiner advised exercises at the gym 
three times per week including leg presses and the use of an 
elliptical trainer.  

Later the same month, the Veteran underwent a VA general 
medical examination.  A VA nurse practitioner (NP) noted the 
Veteran's reports of difficulty with extended standing, 
walking, and stair climbing because of the left knee and 
because of a chronic low back disorder with severe muscle 
spasms and right knee pain.  Range of motion of the left 
knee was zero to 110 degrees passively and zero to 115 
degrees actively with pain on motion

In May 2006, a military examiner noted the Veteran's report 
of continued moderate left knee pain.  However, on 
examination, the examiner noted no swelling or tenderness.  
Range of motion was normal without pain or instability.  No 
additional imaging studies were obtained.

In October 2006, a VA physician noted the Veteran's reports 
of continued aching left knee pain, occasional swelling, and 
a feeling of instability.  The Veteran reported that she was 
unemployed because of an inability to find work and had been 
placed on a permanent military restriction from running.  
The Veteran reported that she was unable to perform security 
work because of difficulty standing but could perform daily 
activities.  She used a knee brace and had "difficulty 
getting around" during flare-ups that occurred two to three 
times per month lasting one day.  On examination, the range 
of motion was from 5 degrees extension to 90 degrees flexion 
with pain throughout the range but with no additional 
limitations on repetition caused by pain or structural 
defects.  The McMurray test was normal with no clinical 
instability but with pain during the instability tests.  The 
physician referred to X-rays that showed the residuals of 
the ACL reconstruction but no other abnormalities.  Upon 
appeal in August 2011, the Court found that this examination 
was inadequate to rate the disability because the physician 
noted pain throughout the range of motion but made no 
initial finding of the degree of range of motion loss due to 
pain on use.  It was unclear at what point during the range 
of motion that the limitation was due to pain.  The 
physician also did not note whether any functional loss was 
attributable to flare-ups.  

Starting about one week after this examination, the Veteran 
entered active duty service from October 2006 to March 2007 
as a security officer at a U.S. Air Force Base.  She was 
provided a chair while on post guard duty but still had to 
rise to check identification.  While on active duty in 
February 2007, the Veteran reinjured her lower back as a 
driver in an automobile accident.  

Shortly after the end of active duty, in April 2007, a 
military physician noted the Veteran's report of left knee 
pain and occasional swelling after exercise but with some 
relief with the use of medication.  The Veteran denied any 
instability or locking.  On examination, the physician noted 
normal left knee appearance with a normal range of motion 
and no laxity.  Gait and stance were normal with no 
tenderness on ambulation.  X-rays revealed mild degenerative 
spurring in the medical compartment and the residuals of 
reconstruction surgery.  

In June 2007, a military clinic physician noted that the 
Veteran had been in another automobile accident one week 
earlier that exacerbated her low back disorder.  Imaging 
studies showed degenerative disc disease at several levels 
of the lumbar spine.  The physician only briefly noted that 
balance, gait, and stance were normal and advised stretching 
exercises for the left knee.  The Veteran declined a formal 
physical therapy program.  

In February 2008, the Veteran began regular primary care at 
a VA clinic.  A physician noted the history of left knee 
injury and surgery and noted the Veteran's report of chronic 
moderate knee, back, and foot pain.  The physician observed 
a normal gait with no limitations in range of motion and no 
use of a support device.  The physician recommended exercise 
to lose weight.  

The same month, a VA physician performed a spine examination 
and noted that the Veteran was working as a security officer 
at a home supply store.  The Veteran reported back pain 
radiating to the left leg that affected her ability to walk 
and stand on concrete floors.  She acknowledged missing some 
days of work because of the back discomfort but did not use 
support devices.  In January 2009, the Veteran reported 
further reduced mobility because of back pain radiating to 
both lower legs and an inability to walk more than a few 
yards without a back flare-up.  She reported missing 60 days 
of work and an inability to perform daily chores because of 
back pain.  

The Veteran received an Air Force Commendation Medal for 
performance of duty from 2004 to 2009 that included base 
patrols and control of entry points.  She continued to 
perform inactive duty training in the Air Force Reserve in 
2007, 2008, and until June 2009.  

During a VA examination for a mental health disorder, the 
Veteran reported that she stopped working in May 2009 
because of her back disability (for which service connection 
was subsequently awarded). 

In April 2009, the Veteran underwent a military Medical 
Review Board examination.  Physicians noted the history of 
left knee surgery with on-going knee pain and swelling after 
exercise walking from 15 to 20 minutes.  The Veteran drove 
two hours to the examination and reported that she was 
unable to run 100 yards.  The physicians' report 
substantially addressed the lumbar spine disability with no 
clinical examination of the left knee.  The Board found the 
Veteran unqualified for further service because of the 
lumbar spine disability.  The Veteran received a medical 
retirement for the back in August 2009.  

A May 2010 magnetic resonance image of the left knee 
revealed degenerative joint disease, most severe at the 
patellofemoral joint, with small joint effusion and a 
Baker's cyst in addition to the residuals of the ACL 
reconstruction.  The Veteran underwent a physical therapy 
evaluation in June 2010 and reported a gradual increase in 
left knee pain since the surgery in 2005 but no subsequent 
injuries.  The Veteran reported difficulty walking, rising 
from a chair, and negotiating stairs but denied buckling, 
locking, or daily swelling.  The Veteran ambulated with a 
mild antalgic gait without an assistive device and reported 
that a knee brace only aggravated the disability.  Range of 
motion was from 15 degrees extension to 85 degrees flexion.  
The therapist noted mild valgus laxity and effusion but all 
other ligament tests were negative.  The therapist 
prescribed a home exercise program.  In September 2010, an 
outpatient clinician noted that the Veteran was looking for 
a job as a paralegal.  

In May 2011, a VA physician noted the Veteran's reports of 
right knee discomfort since 2007.  The Veteran reported that 
she was unemployed but performed volunteer work.  She was 
unable to run and performed most exercise in a pool.  The 
physician diagnosed degenerative joint disease of the right 
knee and concluded that it was caused by weight shifting 
from the service-connected left knee.  In June 2011, the RO 
granted service connection and a 10 percent rating for 
degenerative joint disease of the right knee.  

In response to the decision by the Court in August 2011, the 
Board remanded the claim in May 2012 to afford the Veteran 
the opportunity to submit additional evidence, obtain 
current VA outpatient treatment records, and obtain a 
current VA examination.  In January 2013, the RO provided a 
notice and the opportunity for the Veteran to submit or 
identify additional relevant evidence and VA outpatient 
treatment records through March 2013 were associated with 
the claims file. 

In December 2012, a VA magnetic resonance image revealed the 
same indications as were noted in May 2010.  

In February 2013, the Veteran submitted a written statement 
accompanied by three lay statements from others who observed 
her symptoms.  The Veteran and friends noted that she had 
difficulty with negotiating stairs and keeping up with the 
group during a walking tour of New York City.  They noted 
that the Veteran was unable to ride in an automobile for an 
extended time and experienced knee stiffness upon rising 
after prolonged sitting.  The Veteran also submitted two 
excerpts from internet sites that explain how an ACL tear 
can lead to degenerative arthritis. 

In March 2013, a VA physician noted a review of the claims 
file and the Veteran's reports of constant left knee aching 
with pain on kneeling, extended walking, and stiffness in 
the morning and on long automobile rides. The Veteran denied 
flare-ups.  Range of motion was zero to 100 degrees with the 
onset of pain at 90 degrees and no pain near the maximum 
point of extension.  There was no change after repetition.  
The physician concluded that the limitation of motion was 
caused by pain and swelling but that it was more likely 
caused by body habitus rather than residuals of the injury 
or surgery as the Veteran had a body mass index of 38.82.  
Joint stability tests were all normal, and the Veteran did 
not use assistive devices for mobility because of the knee.  
The Veteran walked with an antalgic gait but there were no 
muscle strength or neurologic deficits associated with the 
knee.  The physician performed an examination of the 
surgical scars noting that none imposed any functional 
limitations.  The Veteran has been granted service 
connection and a 10 percent rating for the scars.  The 
physician concluded that the Veteran may have increased pain 
with activity but no additional loss of function.  The 
physician noted that the left knee disability would impose 
difficulty with employment requiring extended walking, 
standing or kneeling but not preclude sedentary employment.  

In a statement received after the examination, the Veteran 
noted that she experienced knee crepitus on motion, used a 
knee brace and cane, and held handrails on stairways for 
support. 

In late June 2013, the Board received a statement in support 
of claim.  The author of the statement is not clear, as the 
signature is not legible and a title is not provided.  
Nevertheless, the statement is phrased as if it were 
provided by a medical examiner.  The author noted that the 
Veteran presented wearing a rigid brace on the left knee.  
The author also indicated that he or she measured range of 
motion with a goinometer including after three repetitions.  
It was further noted that flexion of the left knee was 
limited to 30 degrees and extension limited to 10 degrees 
because of pain, swelling, and tenderness, and that the 
Veteran experienced severe recurrent laxity and subluxation 
of the left knee.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is 
entitlement to a higher initial rating since the grant of 
service connection, evaluation of the medical evidence since 
the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.   The 
following analysis is undertaken with the possibility that 
different ratings may be warranted for different time 
periods.

Historically, in April 2006, the RO granted service 
connection for reconstruction of the ACL of the left knee 
and assigned an initial, 10 percent rating, pursuant to 
Diagnostic Codes 5257-5014.  However, the narrative of the 
decision refers to the criteria of Diagnostic Code 5003 for 
arthritis with limitation of motion that is noncompensable 
under Diagnostic Codes 5260-61.  The initial assigned 
effective date for the awards of service connection and 
initial compensation was December 2005, the date of receipt 
of claim.  In August 2010, the RO granted an earlier 
effective date in June 2005, the day following the 
completion of inactive duty training.  The RO also assigned 
a temporary total rating for convalescence after 
reconstruction surgery for the period from August 15, 2005 
through September 30, 2005, and contained the 10 percent 
from October 1, 2005.  

Accordingly, excluding the period during which a temporary 
total rating was assigned, and the period of active duty 
service, this appeal is for a rating in excess of 10 percent 
for the periods from June 4, 2005 to August 15, 2005; from 
October 1, 2005 to October 16, 2006; and from March 20, 2007 
to the present.  

The Board had summarized pertinent, potentially applicable 
rating criteria and principles below.

As for the initial 10 percent rating assigned pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5257-5014,  Diagnostic Code 
5014 refers to osteomalacia, which is to be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  See 38 C.F.R. §§ 4.27, 4.71a.  Diagnostic 
Code 5257 addresses other knee impairment including 
recurrent subluxation or lateral instability.  A 10 percent 
rating is warranted if the disability is slight; a 20 
percent rating if moderate; and a 30 percent rating if 
severe.  

Degenerative arthritis established by X-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5003.

The rating schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the knee to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the knee to 5, 10, 15, 20, 30, or 45 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

For rating purposes, normal range of motion in a knee joint 
is from 0 degrees (extension) to 140 degrees (flexion).  
38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Separate ratings under Diagnostic Code 5258 and Diagnostic 
Codes 5003/5010 are not appropriate because Diagnostic Code 
5258 also contemplates manifestations of limited motion 
including locking as a result of dislocated cartilage.  
VAOGCPREC 9-98 (Aug. 14, 1998).  

Also, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include 
with repeated use or during flare-ups, and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the 
applicable rating criteria, the Board finds that an initial 
rating of 20 percent under Diagnostic Code 5258 (rather than 
an alternative rating under Diagnostic Code 5257) is 
warranted after the injury and prior to corrective surgery.  
Following convalescence from surgery and exclusive of a 
period of active duty, a rating in excess of 10 percent is 
not warranted. 

As for the pertinent period prior to the Veteran's 
reconstructive surgery-from June 4, 2005, to August 15, 
2005-the Board notes that the initial, 10 percent rating was 
assigned under Diagnostic Code 5257, essentially, for 
impairment comparable to slight instability.  No higher 
rating is assignable because, although imaging studies and 
the surgery showed that there had been ACL damage and 
although the Veteran reported a feeling of instability, 
clinical tests for instability were negative. However, the 
Board finds that the maximum, 20 percent rating under 
Diagnostic Code 5258 is warranted because there was then 
clinical and imaging evidence of a cartilage tear with 
effusion and reports by the Veteran of locking and pain.  
The Board finds that, for this period, rating the disability 
under Diagnostic Code 5258 is more favorable to the Veteran 
and better contemplates the pain and reduced mobility that 
ultimately warranted surgical intervention.  The  Board 
points out that assignment of a particular diagnostic code 
is completely dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  See also 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding 
that one  diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant 
medical history, current diagnosis, and demonstrated 
symptomatology, and that any change in diagnostic code by a 
VA adjudicator must be specifically explained).

However, for the period prior to August 16, 2005, no higher, 
or additional, rating is assignable under any pertinent 
provision of VA's rating schedule.  As noted, the Veteran 
was provided an elastic sleeve and crutches immediately 
after the injury but was able to continue activities other 
than running and jumping. No rating for arthritis or based 
upon limitation of motion is  warranted because there was 
then no imaging evidence of degenerative changes, and 
recorded range of motion testing results prior to surgery 
were normal.   


The Board also finds that, a staged rating in excess of 10 
percent for the left knee is not warranted for the period 
from October 1, 2005 to October 15, 2006.  The Board 
acknowledges the Court's determination that the October 2006 
VA examination is not adequate because the examiner did not 
comment on a possible additional loss of function because of 
pain during motion and during flare-ups.  This determination 
was made in August 2011 and action by the Board to obtain a 
new examination was taken in May 2012.  It is not reasonable 
or productive to request a revised opinion from the October 
2006 examiner after the passage of more than five years.  
Therefore, the Board will evaluate the disability using the 
remaining clinical observations and lay statements as well 
as the Veteran's capacity to return to full active duty at 
the end of this period of time.  

Following corrective surgery, a rating of 10 percent under 
Diagnostic Code 5003 is warranted because there was some 
noncompensable limitation of motion with imaging indications 
of degenerative spurring noted only one month after the 
period of active duty.  As the active duty period was only 
five months, it is reasonable that the degenerative changes 
manifested before October 2006.  The Veteran experienced 
chronic pain and difficulty with negotiating stairs.  The 
Veteran was under military restriction from running, 
jumping, and marching but was able to perform duties as a 
patrol officer and checkpoint control officer while able to 
sit as needed.  Recorded ranges of motion were from 0 to 110 
- 118 degrees within several months of the surgery with the 
most limiting range of motion from 5 degrees on extension to 
90 degrees flexion noted just prior to assuming active 
military duty.  Normal range of motion was observed in April 
2007, immediately after active duty.  

That the Veteran was accepted on active duty and presented 
an award for effective performance weighs against the 
clinically unobserved additional loss of function due to 
pain and flare-ups.  There is no evidence of a loss of time 
on duty because of flare-ups.   The Veteran was able to 
drive an automobile and expected to be able to work as a 
substitute teacher, both requiring some level of function of 
the knee.  Even if there were some additional loss of 
function due to pain, the clinically measured ranges were 
not close to a higher rating of 20 percent for a 15 degree 
limit of extension or a 30 degree limit of flexion.  As 
discussed below, these ranges were not observed until 2010, 
several years later and after retirement from Reserve 
service.  As will be further discussed below, the Veteran 
was examined in March 2013 more than six years later without 
any intervention and minimal therapy.  The Veteran denied 
any flare ups and the results of motion testing show pain 
only within 10 degrees of maximum flexion.  

Notwithstanding the absence of adequate observations by the 
October 2006 examiner, the Board concludes that a 10 percent 
rating under Diagnostic Code 5003 is warranted, but that, 
for this period, no higher, or additional, rating is 
assignable under any other provision of VA's rating 
schedule.  As indicated, the Veteran did not meet the 
criteria for even the minimum, compensable (10 percent) 
rating under Diagnostic Code 5260 or 5261.  Further, 
following corrective surgery, clinicians and examiners noted 
no instability or cartilage deficits or other abnormalities 
on imaging studies, and, in April 2007, the Veteran denied 
any locking or instability.  Therefore, following the 
Veteran's corrective surgery, there was no basis for 
evaluation of the disability under  Diagnostic Code5257 or 
5258. 

The Board likewise determines that a rating in excess of 10 
percent for the residuals of reconstruction of the ACL of 
the left knee is not warranted at any time from March 20, 
2007 to the present.  During this period of time, the left 
knee disability had been manifested by complaints of 
constant pain and stiffness that contributed to limited 
extended sitting, standing, and walking.  There is imaging 
study evidence of degenerative arthritis with limitation of 
motion less than normal; however, the limitation is not to a 
compensable degree.  Extension has been greater than 5 
degrees and flexion greater than 45 degrees.  

Therefore, while a 10 percent rating continues to be 
warranted under Diagnostic Code 5003, no higher, or 
additional, rating under any other diagnostic code is 
assignable.  . Because the Veteran denied any instability 
and no ligamentous instability or cartilage damage has been 
noted on clinical examination or imaging studies, there is 
no basis for evaluation of the disability under Diagnostic 
Code 5257 or 5258.  Moreover, as noted, no compensable 
rating is assignable under Diagnostic Code 5260 or 5261 on 
the basis of limitation of extension and/or flexion, 
respectively, even when the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, are considered.   Notwithstanding the 
comments of the most recent VA examiner who noted pain 
beginning only at 90 degrees flexion, the Board accepts the 
Veteran's reports of constant ache or pain as competent and 
credible.  Pain throughout the range of motion is credible 
and a cause for the limitation in flexion.  However, the 
examiner specifically addressed whether pain caused an 
additional reduction of the range of motion and concluded 
that it did not do so.  

The Board considered the June 2013 statement from a possible 
medical examiner of unknown identity or qualification.  
Therefore, the Board concludes that there is insufficient 
information on its face to conclude that it is from a 
competent source.  Even if from a qualified examiner, the 
Board would accord  this brief statement low probative 
weight because there is no indication that the author had 
any knowledge of the history of the injury or treatment and 
previous examination and medical observations.  See 
38 C.F.R. § 4.41 (2012).  The data presented is limited to a 
recitation of the criteria under three diagnostic codes and 
is dramatically more severe than any previous clinical 
observations including the most recent VA examination three 
months earlier.  The author cites the use of a brace but no 
other support devices as would be appropriate for a range of 
motion of only 20 degrees with severe instability.  The 
author did not discuss the functional impairment imposed by 
the severe limitation of motion and instability, and the 
ranges of motion and level of instability are inconsistent 
with the Veteran's participation in a walking tour of New 
York City three months earlier.  Most importantly, the 
statement was not accompanied by any explanation by the 
Veteran or her representative as to the identity of source 
or date of the presumed examination.  

Furthermore, regarding the Veteran's and her friend's 
credible reports of difficulty walking, standing, sitting, 
rising, and negotiating stairs, these symptoms were also 
noted in medical records of care and treatment for several 
other service and nonservice connected disabilities of the 
lumbar spine, radiculopathy of each lower extremity, right 
knee, and pes planus.  The Board is mindful that where it is 
not possible to distinguish the effects of a non-service-
connected condition from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the Veteran's service-connected 
disability.  38 C.F.R. § 3.102; Mittlieder v. West, 11 Vet. 
App. 181 (1998).  In this case, there is evidence indicating 
that the Veteran's lumbar spine disability imposes a 
significant level of mobility impairment.  The Veteran was 
retired from the Air Force Reserve and stopped working in 
2009 because of her back.  Imaging studies show multilevel 
degenerative disc disease with significant limitation of 
back motion and endurance such that the disability is rating 
as 40 percent disabling with additional ratings for 
bilateral radiculopathy.  Further, the Veteran's service 
connected right knee provides some contribution to reduced 
mobility.  Moreover, the most recent examiner noted that 
body habitus was a more likely cause of knee pain than the 
residuals of the left knee injury and corrective surgery.  
Without clinical quantification, it is reasonable that not 
all mobility limitation is attributable to the left knee.  
Finally, the internet excerpts confirm what is already shown 
in the medical records-the Veteran has developed 
degenerative arthritis following ACL reconstruction, which 
is contemplated in the assigned rating.  

As final point, the Board that no other diagnostic code for 
evaluating musculoskeletal disability of the knee is 
applicable at any point in this appeal.  The Veteran's not 
been shown to involve  ankylosis of the knee (DC 5256), 
removal of semilunar cartilage (DC 5269), impairment of the 
tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  
See 38 C.F.R. § 4.71a.
The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point pertinent to this appeal 
has the left knee disability been shown  to be so 
exceptional or unusual as to render the applicable criteria 
for rating the disability inadequate, and to warrant 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited in the September 2006 
SOC, and discussed in the April 2013 ).

The determination of whether a claimant is entitled to an 
extra-schedular rating is a three-step inquiry.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  The first step is to 
determine whether the "evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate."  Id.  If it is determined that this is so, the 
second step of the inquiry requires a determination of 
"whether the claimant's exceptional disability picture 
exhibits other related factors," such as marked interference 
with employment or frequent periods of hospitalization.  Id. 
at 116.  Finally, if the first two steps of the inquiry have 
been satisfied, the third step requires referral of the 
claim to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination of 
whether an extra-schedular rating is warranted.  Id.

In this case, the rating criteria contemplates the Veteran's 
principal, residual symptoms of limitation of motion, 
cartilage damage, and pain,  Moreover, As indicated, the 
rating schedule provides for the assignment of higher 
ratings are assignable based upon a showing of more 
significant, or additional,, functional impairment shown on 
testing or via clinical assessment.  Significantly, while 
the Veteran and her representative have clearly asserted her 
entitlement to higher ratings based on functional loss 
associated with pain, neither has alleged, and the record 
does not otherwise indicate, that applicable the schedular 
criteria are inadequate to rate the left knee disability.  

Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a 
medical disability, and made a claim for the highest rating 
possible, she had not specifically alleged, or submitted 
evidence of , unemployability due to the left knee,  In 
fact, as noted above, although the Veteran is not working, 
she reported that she stopped working in May 2009 because of 
her back disability.   Accordingly, the Board finds that the 
question of the Veteran entitlement to a total disability 
rating based on individual unemployability (TDIU) due to the 
service-connected left knee disability has not been raised 
as a component of the claim for higher rating, and need not 
be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

For all the foregoing reasons, the Board concludes that, 
while a 20 percent, but no higher, initial rating for 
service-connected left knee disability is warranted for the 
period from June 4, 2005 to August 15, 2005, a rating in 
excess of 10 percent for the disability, for the periods 
from October 1, 2005 to October 15, 2006, and from March 20, 
2007, and  thereafter, must be denied.  The Board has 
favorably applied the benefit-of-the-doubt doctrine in  
assigning a 20 percent rating for the period from June 45, 
2005 to August 15, 2005, but finds that the preponderance of 
the evidence is against assignment of a rating greater than 
10 percent at any pertinent point on or after October 1, 
2005.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating of 20 percent rating for residuals of a 
left knee injury, for the period from June 4, 2005 to August 
15, 2005, is granted, subject to the legal authority 
governing the payment of compensation. 

A rating in excess of 10 percent for residuals of ACL 
reconstruction of the left knee from October1, 2005 to 
October 15, 2006 and from March 20, 2007 thereafter is 
denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


